Case 4:20-cv-40148-TSH Document 59 Filed 03/08/21 Page 1 of 7

United States District Court for the
District of Massachusetts
March 4, 202]
Case Number 4:20-cv-40148-DHH

Brooks v. D'Errico et al

Objection to Motion to Dismiss Filed by William Albert D'Errico Jr and Lisa

D’Errico
Now comes Andrea Brooks, the Plaintiff in this case.

| object to the Motion to Dismiss filed by William Albert D’Errico Jr and Lisa

D’Errico (the Defendants). | will respond in detail to the Motion.

My Objection to the Motion
| offered factual information to support the allegations | made in my
initial Complaint. There is hard evidence in the New Hampshire Family Court
record that supports the allegations | made. | also briefly mentioned

numerous laws that were violated in my case.

My Response to the Introduction
A. | did not have an escort ad on Craigslist or any other website in
2009. The Defendants did not pay me for any encounter we had. It is likely
that the Defendants met other people through Craigslist Escort Ads and paid
those people for their services but they did not pay me.
| did not tell the Defendants | was unable to become pregnant. | never

said birth control was unnecessary during sexual encounters. In 2009 | had

1 o% |
Case 4:20-cv-40148-TSH Document 59 Filed 03/08/21 Page 2 of 7

four very young children ages 6, 4, 3, and 2 years old. | was obviously very
fertile at that time so birth control was definitely necessary to prevent
pregnancy. The reason Mr D’Errico wanted to have sex with me is exactly
because | was so fertile. Mr D'Errico wanted a baby. | never agreed to have sex
without a condom because we never had that conversation. In polite terms,
Mr D'Errico was assertive (sexually) and | was submissive.

| never asked the Defendants for money for sex or as payment for my
baby. The Defendants never offered me money for sex or for my baby. Lisa
D'Errico asked me if | would let her adopt my baby and | declined. | said the
Defendants could be involved but | was not interested in giving my baby up
for adoption. The claim that | requested money for me to give up my parental
rights is simply a lie. The lie is one of many attempts to divert attention from

the wrongdoing committed by the Defendants.

B. | cooperated willingly with the paternity test that the Defendants
ordered because | wanted my son to have a relationship with his father. It was
unnecessary for Mr D'Errico to file a petition for visitation rights because | was
already letting him have time with our son.

The claim that the Abuse Prevention Order was fraudulent is
untrue. | remember Judge Klein in Newton District Court expressing concern
about how the situation might impact our son. | reported to Newton District
Court that Mr D'Errico was physically aggressive toward me on multiple
occasions and Mr D'Errico took photos of me without my consent while | was
in the shower (nude). Judge Klein asked us both if we could try to put aside
our differences for the sake of our son. My complaints were downplayed and

disregarded and the situation got much worse.

Cc. The Defendants are intentionally misconstruing the facts

surrounding me being assaulted by my ex in 2012. The Defendants are
Case 4:20-cv-40148-TSH Document 59 Filed 03/08/21 Page 3 of 7

attempting to blame me for the trauma | suffered. There is nothing wrong
with seeking psychological help after a traumatic event. | never “abandoned”
my children. | was dropping my children off to their father and things went
horribly wrong. | did nothing wrong. Somerville, Massachusetts Police
Department investigated the incident and they found that my ex was at fault.
| declined to press charges against him.

The custody order in 2013 was not an emergency order. It was a
temporary order. | did not object to the order because | needed help at the
time and we were actually coparenting amicably.

The Defendants use the term “our son” referring to Mr D'Errico
being granted custody but Lisa D’Errico is not my son's mother. Lisa D’Errico
is not a mother because she was unable to have a baby of her own and she
chose not to go through the process of adopting a child legally. Lisa D’Errico
does not have a son. Someone who tries so hard to steal a child from the
mother doesn't even deserve to be called a stepparent because that behavior
is so reprehensible. My son has suffered because of the Defendants’ refusal to

put his needs first.

D. The Defendants are blatantly lying by claiming that they “had
very little contact with” me until 2016. New Hampshire Family Court records
show that we did in fact stay in contact because | maintained a relationship
with my son during that time.

William Albert D'Errico Jr knew about my escort ads and “various
illicit websites" from the start in 2013 and he was fine with everything
because | was giving him money. Sex work did not interfere or overlap with
my parenting. | continued to spend time with my son throughout 2013 and
2014. In 2015 my parenting time was interrupted by Mr D'Errico when |
refused to allow my twelve year old daughter to sleep over Mr D’Errico’s

house.
Case 4:20-cv-40148-TSH Document 59 Filed 03/08/21 Page 4 of 7

Lisa D’Errico tried to have my parental rights terminated in New
Hampshire Family Court in 2016 in retaliation for me filing a petition for
parenting time. New Hampshire Family Court’s docket will snow the timeline
of the filing of documents which proves what | am claiming.

The claim that | “verbally threatened the Defendants after one
hearing...” is a lie that can be proven untrue by reviewing the video
surveillance from Merrimack, New Hampshire courthouse on the dates that
we were present. | never threatened anyone. The dollar amount in this case is
symbolic. | want to bring attention to the fact that 150 years after the 13th
Amendment was ratified and the Emancipation Proclamation was signed
people like me are still being exploited and enslaved in the United States. |
have no idea where the Defendants are getting their dollar amount from.
Perhaps the symbolism is lost on me. | never demanded money from the

Defendants and | never threatened them either.

E. The Defendants are trying to shift attention from their blatant
violation of the Trafficking Victims Protection Act by mentioning breast
surgery and a supposed automobile value. The size of my breasts is irrelevant.
The truth is that | cannot afford legal assistance and | do not own a vehicle
because | cannot afford one.

The Defendants want me to prostitute myself, give the money to them,
and call it “child support.” That is not child support. That is pimping which is
also known as sex trafficking or a violation of the Trafficking Victims

Protection Act.

F. | have no idea what the Defendants told the police or why they
felt they needed a no trespass order. There was no hearing regarding that
matter. | have “no trespassing” signs on my property. | also have an Order of

Protection against Mr D'Errico and there have been two hearings in Gardner,

4
Case 4:20-cv-40148-TSH Document 59 Filed 03/08/21 Page 5 of 7

Massachusetts Court in 2019 and 2020 so Mr D’Errico knows exactly why the

Order of Protection was granted.

G. The Defendants are claiming that the Massachusetts Department
of Children and Families shared information about an unrelated minor child
with them. That would be a serious breach of confidentiality if it was true. |
believe the Defendants are lying again. The Defendants also express an
absurd “suspicion” that could also be labelled a libelous statement. The
Defendants’ interest in my daughter (dob 4/15/2003) is extremely

inappropriate! It would be best if they did not mention my daughter again.

H. The Defendants are claiming that | made fraudulent claims to the
New Hampshire Department of Children and Families but that is untrue. Mr
D'Errico did keep loaded firearms in the home with our son. Mr D’Errico was
not drug tested to prove that he is not using drugs in the home with our son. |
was told that he uses heroin. Mr D’Errico told me that he abused cocaine in
the past and | believe he uses methamphetamines. Mr D’Errico admitted that

he uses marijuana but he refused to do a drug test to rule out everything else.

Mr Response to the Argument

A. | explained the many measures taken to violate my parental
rights in my initial Complaint

B. The Defendants claim that | was a sex worker “for over a decade
prior to the birth of the child at the center of the dispute.” That is not true.
From 2002 to 2009 | was either pregnant or breastfeeding, and | was
homeschooling my children who were born in 2003, 2005, 2006, and 2007. |

only had time to take care of my babies. | was not a sex worker then.
Case 4:20-cv-40148-TSH Document 59 Filed 03/08/21 Page 6 of 7

Knowing that someone is a sex worker doesn’t make it okay to exploit
that person by demanding the money. The “force” and “coercion” occur when
a person who has knowledge that someone is “engaged in this type of
activity” then they demand some or all of the money. Attempting to extort
money from a sex worker by calling it “child support” is coercion.

lam not “barred” from claiming a violation of any Law or Amendment
to the United States Constitution. The Defendants are desperate for the
Constitution to not apply to me. The Defendants feel justified in treating me
like a second-class citizen both because | am a Black person and because |

am sex worker.

C. The Defendants are claiming that my allegations are
unsupported but my allegations are actually supported by the New

Hampshire Family Court record.

D. The Defendants are arguing that this case “may be paranoid pro
se litigation arising out of a bitter custody fight...” The Defendants are
attempting to downplay the seriousness of the multitude of allegations | have
made. This is obviously about more than just child custody. Sex Trafficking is a

violation of Human Rights.

E. The Defendants are claiming that my Complaint is “absent any
allegation of force or intimidation” but | am alleging force and intimidation as

well as abuse of the legal process.

F. My initial Complaint refers to evidence that will be presented in
Discovery. My allegations are easily proven. | did my best to report alll

wrongdoing to the proper authorities.
Case 4:20-cv-40148-TSH Document 59 Filed 03/08/21 Page 7 of 7

My Response to the Conclusion

The Defendants are requesting that | be required to get approval from
a judge prior to filing anything with this Court. The Defendants want the rules
to be different for me than for them. The Defendants want me to be treated
like a person belonging to a social group whose rights are inferior to those of
the dominant group in our society. The Defendants do not want me to get
Justice in this Court or in any other Court. | implore this Court to prove to the
Defendants that Black people and sex workers do in fact get Equal Justice in
United States Courts.

In retaliation for me filing my initial Complaint with this Court, Mr
D'Errico has not let me pick my son up for Court Ordered Parenting Time
since November 2020. My son and | are both deeply hurt by Mr D'Errico's
abusive disregard for the Law. | am hopeful that this Court will help my son
and me.

Please DENY the Defendants’ Motion to Dismiss in its entirety.

Marth 5 202/

Andrea Brooks (Pro Se)
96 Old County Road
Winchendon, MA 01475
